   Case 19-07416                Doc 39          Filed 06/21/19 Entered 06/21/19 08:54:43                                   Desc Main
                                                  Document     Page 1 of 1
B 2100A (Form 2100A) (12/15)


                           UNITED STATES BANKRUPTCY COURT
                         RRR




                                NORTHERN DISTRICT OF ILLINOIS
In re JUAN M DIAZ & BELKIS M                                                    Case No. 19-07416
DIAZ


                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


Quantum3 Group LLC as agent for Sadino                                          Quantum3 Group LLC as agent for Bluestem
Funding LLC                                                                     and SCUSA
Name of Transferee                                                              Name of Transferor

Name and Address where notices                                                  Court Claim # (if known): 19
to transferee should be sent:                                                   Amount of Claim:752
Quantum3 Group LLC as agent for Sadino                                          Date Claim Filed: 5/17/2019
Funding LLC
Sadino Funding LLC
PO Box 788
Kirkland, WA 98083-0788
Phone: (425) 242-7100                                                           Phone:

Last Four Digits of Acct #:4735                                                 Last Four Digits of Acct #: 4735

Name and Address where transferee
payments should be sent (if different from
above):




Phone:
Last Four Digits of Acct #:

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.


By:/s/ Michael Sherrill                                                         Date: 6/17/2019
Transferee/Transferee’s Agent



Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
